Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/29/2020. It is noted, however, that applicant has not filed a certified copy of the JP2020-162954 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, as written it is unclear what, if any difference there is between the recording performed on the medium at the recording position and the retreat position.  It seems like liquid is ejected on the medium at both positions.
Also, with regard to claim 1, it is misleading to have a maintenance section with has a maintenance position (to be expected) and a non-maintenance position (seems inconsistent to be part of the maintenance section).
	With regard to claim 4, it is unclear how the scraping section divides a portion of the maintenance section.   How is the portion discerned?  fined, such that this claimed portion is divided into two sections. 
With regard to claim 9, it is unclear what is meant by the permitting section is a recess.  As understood, the permitting section is recessed toward an element or in a direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 5,907,335 to Johnson et al. “Johnson.”
With regard to Claim 1, as best understood, Johnson teaches (fig. 1) a printing apparatus (10) comprising:
	a recording section (30, 32, 34 and 36) that is configured to move between a recording position (15) at which the recording section is configured to perform recording on a medium (13) (col. 7, lines 3-7) and a retreat position away from the recording position and that performs recording on the medium by ejecting a liquid from an ejection surface at the recording position; and
	a maintenance section (50) that is configured to move, in a second movement direction (col. 7, lines 25-28) intersecting a first movement direction (horizontal direction), the first movement direction being a movement direction of the recording section (30, 32, 34 and 36), between a maintenance position at which the maintenance section is configured to perform a maintenance operation for the recording section and a non-maintenance position away from the maintenance position (col. 7, lines 38-46), wherein
	at least one permitting section (52) is formed in the maintenance section (50), the at least one permitting section permitting a portion of the recording section (30, 32, 34 and 36) to move in the first movement direction (horizontal direction) in a state in which the maintenance section (50) is at the non-maintenance position (col. 7, line 60-col. 8, line 10).
With regard to Claim 2, as best understood, Johnson teaches wherein the permitting section (52) is formed such that a portion of the recording section is configured to pass through the permitting section in the first movement direction (col. 7, line 60-col. 8, line 10).
With regard to Claim 3, as best understood, Johnson teaches (fig. 2) wherein the maintenance section (50) includes a scraping section (70) that scrapes the liquid from the ejection surface (40) in accordance with movement in the second movement direction, and when viewed in the first movement direction, at least a portion of the scraping section overlaps the permitting section in the second movement direction.
With regard to Claim 9, as best understood, Johnson teaches (fig. 5) wherein the permitting section (52) is a recess.

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 4-8 is the inclusion of the limitations the scraping section is a blade that divides at least a portion of the maintenance section into two regions when viewed in the first movement direction, the two regions are a region in which the liquid scraped by the blade flows and a region opposite to the region in which the liquid flows, and the permitting section is formed in the region opposite to the region in which the liquid flows. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the 
examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0215187 discloses a maintenance station for servicing a printhead mounted on a carrier includes mechanisms that separate a wiping function from a capping function. The maintenance station includes a housing mounting a maintenance sled that is movable between a wiping position and a capping position. The capping position follows the wiping position along a direction of travel by the carrier when it enters the maintenance station. As the carrier enters the maintenance station, a latch pivotably mounted to the maintenance sled selectively locks the maintenance sled in the wiping position without engaging the capping position based on a stop position of the carrier upon initial entrance into the maintenance area.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853